DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konishi et al. (U.S. Publication No. 2015/0199831 A1).


With respect to claim 1, Konishi et al. discloses a test information management device which manages test information (para 0014, lines 1-4) relating to a test carried out by receiving a test signal output from a first device in a second device (control units 13a and 13b output signals into the screen generating unit 17a and 17b shown in Fig. 3), the test information management device comprising;
(see data linking unit 21 shown in Fig. 3) configured to link together first information including information representing an output state of the test signal (the control units 13 are to be tested at each position in the testing sequence, the plural items of image data 18 are linked to one test item) in the first device and second information including image information representing reception results of the test signal in the second device using at least one of identification information for identifying the first device or the second device and times at which the first information and the second information are generated (para 0058-0060; instructing unit 19 accumulates the image data 18 of the display screens and control units 13 are to be tested at each position in the testing sequence and the image data 18 are linked to one test item shown in Fig. 3).

With respect to claim 2, Konishi et al. discloses the test information management device according to claim 1, further comprising:
an analyzer configured to perform image analysis on the image information included in the second information [20] (see Fig. 3; image data accumulation unit; para , and configured to obtain at least one of the reception results of the test signal and the identification information for identifying the first device or the second device (para 0058, lines 20; accumulation unit shown in Fig. 3).

 With respect to claim 3, Konishi et al. discloses the test information management device according to claim 2, wherein the linker links the reception results of the test signal obtained by the analyzer to the first information (see data linking unit 21 shown in Fig. 3).

With respect to claim 4, Konishi et al. discloses the test information management device according to claim 2, wherein the linker links the first information and the second information
(see data linking unit 21 shown in Fig. 3; para 0061, lines 1-4).

With respect to claim 5, Konishi et al. discloses the test information management device according to claim 1, wherein the first information includes at least the identification information for identifying the first device and information indicating a level of the test signal and an output start time of the level (the control units 13 are to be tested at each position in the testing sequence, the plural items of image data 18 are linked to one test item).

With respect to claim 6, Konishi et al. discloses the test information management device according to claim 1, further comprising: an outputter (see output signal 14a and 14b shown in Fig. 3) configured to output the first information and the second information linked together by the linker (see data linking unit 21 shown in Fig. 3).


With respect to claim 9, Konishi et al. discloses the test information management device according to claim 1,
wherein the first device is a field device (see control unit 13a, 13b shown in Fig. 3), and wherein the second device is a device comprising a display device which displays the reception results of the test signal output from the field device (see display unit 16b shown in Fig. 3).

With respect to claim 10, Konishi et al. discloses the test information management device according to claim 1, wherein the first device is a device capable of outputting an operation signal for operating a field device as the test signal (see control unit 13a, 13b shown in Fig. 3; see output signal), (see display unit 16b shown in Fig. 3).

With respect to claim 11, Konishi et al. discloses a test information management method for managing test information (para 0014, lines 1-4)  relating to a test carried out by receiving a test signal output from a first device in a second device (see control unit 13a, 13b shown in Fig. 3), the test information management method comprising:
linking, by a linker (see data linking unit 21 shown in Fig. 3), together first information including information representing an output state of the test signal in the first device and second information including image information representing reception results of the test signal in the second device using at least one of identification information for identifying the first device or the second device and times at which the first information and the second information are generated (para 0058-0060; instructing unit 19 accumulates the image data 18 of the display screens and control units 13 are to be tested at each position in the testing sequence and the image data 18 are linked to one test item shown in Fig. 3).

With respect to claim 12, Konishi et al. discloses the test information management method according to claim 11, further comprising:
performing, by an analyzer, image analysis on the image information included in the second information [20] (see Fig. 3; image data accumulation unit; para 0058, lines 1-3) and
obtaining, by an analyzer, at least one of the reception results of the test signal and the identification information for identifying the first device or the second device (para 0058, lines 20; accumulation unit shown in Fig. 3).


With respect to claim 13, Konishi et al. discloses the test information management method according to claim 12, further comprising:
linking, by the linker, the reception results of the test signal obtained by the analyzer to the first information (see data linking unit 21 shown in Fig. 3).

With respect to claim 14, Konishi et al. discloses the test information management method according to claim 12, further comprising:
linking, by the linker, the first information and the second information together by using the identification information obtained by the analyzer (see data linking unit 21 shown in Fig. 3).

With respect to claim 15, Konishi et al. discloses the test information management method according to claim 11, wherein the first information includes at least the identification information for identifying the first device and information indicating a level of the test signal and an output start time of the level (the control units 13 are to be tested at each position in the testing sequence, the plural items of image data 18 are linked to one test item).

With respect to claim 16, Konishi et al. discloses the test information management method according to claim 11, further comprising: outputting, by an outputter (see output signal 14a and 14b shown in Fig. 3) the first information and the second information linked together by the linker (see data linking unit 21 shown in Fig. 3).


(see control unit 13a, 13b shown in Fig. 3; see output signal), and wherein the second device is a device comprising a display device which displays the reception results of the test signal output from the field device (see display unit 16b shown in Fig. 3).

With respect to claim 20, Konishi et al. discloses a non-transitory computer readable storage medium storing one or more test information management programs configured for execution by a computer of a test information management device (para 0034, lines 1-9) which manages test information relating to a test carried out by receiving a test signal output from a first device in a second device (see control unit 13a, 13b shown in Fig. 3; see output signal), the one or more test information management programs (para 0034, lines 1-9) comprising instructions for:
linking, by a linker (see data linking unit 21 shown in Fig. 3), together first information including information representing an output state of the test signal in the first device and second information including image information (the control units 13 are to be tested at each position in the testing sequence, the plural items of image data 18 are linked to one test item) representing reception results of the test signal in the second device using at least one of identification information for identifying the first device or the second device and times at which the first information and the second information are generated (para 0058-0060; instructing unit 19 accumulates the image data 18 of the display screens and control units 13 are to be tested at each position in the testing sequence and the image data 18 are linked to one test item shown in Fig. 3).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (U.S. Publication No. 2015/0199831 A1) in view of Katayama et al. (U.S. Publication No. 2017/0293544 A1).


With respect to claim 7, Konishi et al. discloses the test information management device according to claim 1.
Konishi et al. does not disclose further comprising: a communicator configured to perform communication with the first device; and a test executor configured to cause the first device to output the test signal by transmitting an output instruction of the test signal to the first device through the communicator.
(communication interface 16 shown in Fig. 1); and a test executor configured to cause the first device to output the test signal by transmitting an output instruction of the test signal to the first device through the communicator (para 0010, lines 1-2 and para 0029, lines 1-5).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Konishi et al. to include a communicator configured to perform communication with the first device; and a test executor configured to cause the first device to output the test signal by transmitting an output instruction of the test signal to the first device through the communicator as taught by Katayama et al. to cause the computer to set a test pattern to define a change of output signals output from a device over time and make the device output the output signals based on the set test pattern (para 0029, lines 1-5).


With respect to claim 8, the combination of Konishi et al. and Katayama et al. discloses the test information management device according to claim 7, wherein the communicator acquires the identification information from the first device (see Katayama et al. para 0057, lines 1-3).


With respect to claim 17, Konishi et al. discloses the test information management method according to claim 11, further comprising:
Konishi et al. does not disclose performing, by a communicator, communication with the first, device; and causing, by a test executor, the first device to output the test signal by
transmitting an output instruction of the test signal to the first device through the communicator.
(communication interface 16 shown in Fig. 1); and causing, by a test executor, the first device to output the test signal by transmitting an output instruction of the test signal to the first device through the communicator (para 0010, lines 1-2 and para 0029, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Konishi et al. to include performing, by a communicator, communication with the first, device; and causing, by a test executor, the first device to output the test signal by transmitting an output instruction of the test signal to the first device through the communicator as taught by Katayama et al. to cause the computer to set a test pattern to define a change of output signals output from a device over time and make the device output the output signals based on the set test pattern (para 0029, lines 1-5).


 With respect to claim 18, the combination of Konishi et al. and Katayama et al. discloses the test information management method according to claim 17, further comprising:
acquiring, by the communicator, the identification information from the first
device (see Katayama et al. para 0057, lines 1-3).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866